Unrestricted and Open Line of Credit

 

 

 

Date: September 24, 2012     Borrower: Flux Power, Inc.     Borrower's Address:
2240 Auto Park Way   Escondido, CA 92029     Lender: Esenjay Investments, LLC  
  Place for Payment: 500 N. Water, Suite 1100S   Corpus Christi, TX 78471    
Principal Amount: $1,500,000.00     Annual Interest Rate: Eight percent (8%)    
Primary Use of Funds: Open line of credit to be used at Borrower’s discretion  
  Maturity Date: September 24, 2014

 

Annual Interest Rate on Matured, Unpaid Amounts:

 

11% or the highest rate allowed by law, whichever is less

 

Terms of Payment (principal and interest):

 

The Principal Amount may be prepaid in whole or in part at any time, or from
time to time, without notice, penalty, or premium. The Principal Amount and all
accrued interest and fees shall be due and payable on the Maturity Date. Partial
prepayments of principal shall be applied to installments of principal in
reverse order of maturity.

 

Security for Payment: This note is secured by the general assets of Flux Power
Inc.

 

Notwithstanding any provision herein to the contrary, it is expressly understood
that this note is a revolving note, and Payee may in his discretion, but shall
not be obligated to, advance funds pursuant to this note from time to time until
90 days from the Maturity Date, after which no advances shall be made under this
note. All advances shall be requested by Borrower by means of the attached
advance request notice and notation made by Borrower in their records regarding
this note hereunder shall reflect any advance and each payment of principal. The
aggregate unpaid amount of advances reflected by the notation shall be deemed
rebuttably presumptive evidence of the principal amount owing under this note,
which amount the undersigned unconditionally promises to pay to the order of
Payee under the terms hereof. The minimum amount of any advance shall be
$50,000.00. The advances and repayments of principal under this note are not
limited to $1,500,000.00 of principal, but to $1,500,000.00 of principal at any
one time outstanding.

 

1

 



Borrower promises to pay to the order of Lender the Principal Amount plus
interest and any fees at the Annual Interest Rate. This note is payable at the
Place for Payment and according to the Terms of Payment. All unpaid amounts are
due by the Maturity Date. After maturity, Borrower promises to pay any unpaid
principal balance plus interest at the Annual Interest Rate on Matured, Unpaid
Amounts.

 

Delay and Default: If Borrower defaults in the payment of this note or in the
performance of any obligation in any instrument securing or collateral to this
note, or if Lender in good faith deems himself insecure, Lender may declare the
unpaid principal balance and earned interest on the note immediately due.
Borrower and each surety, endorser, and guarantor waive all demand for payment,
presentation for payment, notice of intention to accelerate maturity, notice of
acceleration of maturity, protest, and notice of protest, to the extent
permitted by law.

 

Borrower also promises to pay reasonable attorney's fees and court and other
costs if this note is placed in the hands of an attorney to collect or enforce
the note. These expenses will bear interest from the date of advance at the
Annual Interest Rate on Matured, Unpaid Amounts. Borrower will pay Lender these
expenses and interest on demand at the Place for Payment. These expenses and
interest will become part of the note and will be secured by any security for
payment.

 

Interest on the debt evidenced by this note will not exceed the maximum rate or
amount of nonusurious interest that may be contracted for, taken, reserved,
charged, or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be canceled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this note and all other
instruments concerning the debt.

 

Covenants: So long as any principal, interest or other amount due hereunder
shall remain unpaid under the Note, Borrower agrees to keep adequate records and
books of account, and shall provide Lender financial reports as reasonably
requested by Lender.

 

Representations and Warranties of Borrower: As a material inducement to the
Lender to enter into and execute this Agreement and to perform its covenants,
agreements, duties and obligations hereunder, and in consideration therefore,
Borrower hereby makes the following representations and warranties, each of
which (a) is material and is being relied upon by the Lender as a material
inducement to enter into this Agreement and (b) is true at and as of the date
hereof.

 

Authority: Borrower has full power and authority to enter into and perform its
obligations set forth in this Agreement and to borrow and repay advances under
this Agreement.

 

Compliance with Laws: The execution and delivery of this Agreement and the
drawing of advances hereunder does not and will not violate any requirement of
law or any contractual obligation of Borrower.

 

2

 



Governing Law: This Agreement shall be construed and enforced in accordance with
the laws of the State of California without reference to principles of conflict
of law and, in the event of any litigation or other dispute in connection with
this Agreement or any of the exhibits attached hereto, the venue and
jurisdiction shall be in San Diego County, California.

 

Counterparts: This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement on the last date signed by the parties listed below.

 

Esenjay Investments, LLC Flux Power, Inc. By: /s/ Howard
Williams                                            By: /s/ Chris
Anthony                                                Name: Howard Williams
Chris Anthony Title: CEO and President



 

3

 

Attachment A

 

Advance Request Notice

 

Pursuant to the terms of the Unrestricted and Open Line of Credit by and between
Flux Power, Inc., a California corporation (the “Borrower”), and Esenjay
Investments, LLC (the “Lender”), dated as of the date hereof (the “Unrestricted
and Open Line of Credit”), Borrower HEREBY UNCONDITIONALLY PROMISES TO PAY to
the order of Lender, or order, the aggregate unpaid principal amount of all
advances (the “Advances”) made by Lender to Borrower under the terms of this
Note, up to a maximum principal amount of One Million Five Hundred Thousand
Dollars ($1,500,000). Borrower shall also pay interest on the aggregate unpaid
principal amount of such Advances at the rates and in accordance with the terms
of this Note.

 

Amount of Advance:           Date of Advance:    

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note on the date first
written above.

 

 

BORROWER:

Flux Power, Inc.,

a California corporation

 

 

____________________________________ 

Chris Anthony, CEO

 

4

